EXHIBIT 10.3 FIRST CONTINUED, AMENDED AND RESTATED SECURITY AGREEMENT FIRST CONTINUED, AMENDED AND RESTATED SECURITY AGREEMENT, dated as of October 11, 2007 (this “Agreement”) made by INDUSTRIAL ENTERPRISES OF AMERICA, INC., a Nevada corporation, having its principal office at 711 Third Avenue, New York, New York 10017 (“Parent”), UNIFIDE INDUSTRIES, LIMITED LIABILITY COMPANY, a New Jersey limited liability company, having its principal office at 121 Highway 36, Suite 125, West Long Branch, New Jersey 07764 (“Unifide”), PITT PENN OIL CO., LLC, an Ohio limited liability company, having its principal office at 426 Freeport Road, P.O. Box 296, Creighton, Pennsylvania 15030 (“Pitt Penn”), EMC PACKAGING, INC., a Delaware corporation, having its principal office at 550 James Street, Lakewood, New Jersey 08701 (“EMC”), TODAYS WAY MANUFACTURING LLC, a New Jersey limited liability company, having its principal office at 1081 Rosemary Boulevard, Akron, Ohio 44306 (“Todays Way”), and PITT PENN HOLDING CO., LLC, an Ohio limited liability company having its principal office at 426 Freeport Road, P.O. Box 296, Creighton, Pennsylvania 15030 (“Pitt Holding”, together with Parent, Unifide, Pitt Penn, EMC and Todays Way, each a “Debtor” or “Grantor” and collectively, the “Debtors or “Grantors”), in favor of SOVEREIGN BANK, a federal savings bank (“Secured Party”) and its successors and assigns. W I T N E S S E T H: WHEREAS, each Debtor is entering into a Credit Agreement dated as of even date herewith with Secured Party pursuant to which, inter alia, Secured Party may provide loans and other financial accommodations to Debtors (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, in order to induce Secured Party to enter into the Credit Agreement and the other Loan Documents, (a)Debtors have agreed to grant to Secured Party a first priority perfected security interest in the Collateral (defined below) as collateral security for, inter alia, the payment and performance of all Obligations and (b)Debtors have agreed to provide Secured Party with other rights and remedies; and WHEREAS, Debtors or certain of them have previously granted a security interest in substantially all of their existing and future assets and properties to Secured
